Citation Nr: 1129421	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Scott W. Sexton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1961 and from April 1963 to October 1984.  The Veteran died in September 2007, and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  

In April 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In June 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of service connection for cause of the Veteran's death.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the claims file reflects a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing American Legion as her representative, effective March 26, 2010.  Thereafter, the RO received a VA Form 21-22a, signed by the appellant and dated May 25, 2011, appointing Scott W. Sexton, an attorney, as her representative before VA.  As such, prior representation by American Legion was thereby revoked.  See 38 C.F.R. § 14.631(f) (2010).  After completing the actions ordered by the Board in its remand, dated June 2010, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2011.  However, a copy of the SSOC was sent to the appellant's previous representative, American Legion, rather than Attorney Scott W. Sexton.

Upon review of the record, it does not appear that the attorney was given an opportunity to submit argument or procedural documents in support of the Veteran's claim after the AMC had completed the remand development in the case.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. §§ 20.600, 20.700(d) (2010).  In order to comply with due process of law, the Veteran's representative/attorney must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  In accordance with applicable procedure, the RO should provide the appellant's attorney the opportunity to review the claims file and prepare a VA Form 646 or written argument in lieu thereof.  

2.  Thereafter, conduct any other development as may be indicated following the response received as a consequence of the action taken in the preceding paragraph.  If additional development is considered necessary it should be undertaken and when completed, the case should be reviewed by the RO on the basis of additional evidence, and the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) if the benefit sought is not granted and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



